DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the claims filed 12/08/2021. 
Claims 1-6, 8, 10-19 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with Caitlin Ploch (Reg. No. 77,615) on 01/21/2022.
The application has been amended as follows: 

1. (CURRENTLY AMENDED)	A method for automatically generating an impression section of a radiology report, the method comprising: 
receiving, at a computing system: 
a radiologist identifier associated with a radiologist completing the radiology report; 
a string of text from the findings section of the radiology report, the string of text comprising a set of finding words; 
at the computing system and with a trained machine learning transformer model comprising a set of encoders and set of decoders, automatically:
determining a radiologist style matrix based on the radiologist identifier, wherein the radiologist style matrix is determined based on the following features of a set of manually generated impression sections in a set of manual reports previously generated by the radiologist: 
a length; 
a level of detail; and
a recommendation type; 
comparing at least one of the set of finding words and a set of impression words of the set of manually generated impression sections with an ontology database to determine a set of concept words;
determining, with the set of encoders, a context matrix based on the set of finding words; 
concatenating the context matrix with the radiologist style matrix to produce a concatenated matrix; and
generating, with the set of decoders, the impression section based on the concatenated matrix, wherein the generated impression section is configured to mimic a writing style of the radiologist as specified by the concatenated matrix; 
automatically inserting the impression section into the radiology report, wherein the impression section is automatically inserted with a zero-click insertion process, wherein the zero-click insertion process is triggered based on monitoring a location of a cursor within the radiology report;
retraining the trained machine learning transformer model based on the impression section to determine a retrained machine learning transformer model; and
automatically generating and inserting a second impression section into a second radiology report associated with the radiologist based on the retrained machine learning transformer model.

2. (ORIGINAL)	The method of Claim 1, wherein the set of decoders comprises a beam search decoder. 

3. (ORIGINAL)	The method of Claim 2, wherein the beam search decoder selects each of a set of impression words of the impression section based on a probability associated with each of the set of impression words. 

4. (ORIGINAL)	The method of Claim 3, wherein the beam search decoder has a beam width value of at least two and at most ten. 

5. (ORIGINAL)	The method of Claim 1, further comprising providing a tunable parameter to the radiologist, wherein an adjustment of the tunable parameter adjusts a feature of the impression section. 

6. (ORIGINAL)	The method of Claim 5, wherein the feature comprises a length.

7. (CANCELLED)	 

8. (ORIGINAL)	The method of Claim 1, further comprising automatically changing a portion of the impression section, wherein the portion comprises language not optimized for one or more of: billing, reimbursement, and compliance with a set of radiology standards. 

9. (CANCELLED)	

10. (CURRENTLY AMENDED)	The method of Claim [[9]]1, wherein the context matrix is the set of finding words and the set of concept words. 

11. (ORIGINAL)	The method of Claim 10, wherein the set of finding words and the set of concept words are associated in the context matrix based on a set of positional encodings. 

12. (CURRENTLY AMENDED)	The method of Claim 1, further comprising determining a type of imaging associated with the radiology report, wherein the trained machine learning transformer model is determined based on the type.

13. (CURRENTLY AMENDED)	A method for automatically generating an impression section of a radiology report, the method comprising: 
receiving, at a computing system:
a radiologist identifier; and
a set of finding inputs based on the findings section of the radiology report; 
at the computing system and with a trained machine learning transformer model, wherein the trained machine learning transformer model comprises a set of encoders and a set of decoders, automatically:
determining a radiologist style matrix based on the radiologist identifier; 
comparing at least one of the set of finding inputs and a set of impression outputs, the set of impression outputs determined based on a set of manually generated radiology reports, with an ontology database to determine a set of concepts; 
determining, with the set of encoders, a context matrix based on the set of finding inputs; 
concatenating the context matrix with the radiologist style matrix to determine a concatenated matrix; and
generating, with the set of decoders and the concatenated matrix, the impression section, wherein the impression section comprises a string of text, and wherein the impression section is configured to mimic a writing style of the radiologist as specified by the concatenated matrix; 
automatically inserting the impression section into the radiology report, wherein the impression section is automatically inserted with a zero-click insertion process, wherein the zero-click insertion process is triggered based on monitoring a location of a cursor within the radiology report; 
retraining the trained machine learning transformer model based on the impression section to determine a retrained machine learning transformer model; and
automatically generating and inserting a second impression section into a second radiology report associated with the radiologist based on the retrained machine learning transformer model.

14. (ORIGINAL)	The method of Claim 13, wherein the radiologist style matrix is determined with a lookup table. 

15. (ORIGINAL)	The method of Claim 13, wherein determining the context matrix comprises: 
determining a first set of word embeddings associated with the set of finding inputs; 
determining a set of positional encodings associated with each of the set of finding inputs; and
determining the context matrix based on the first set of word embeddings and the set of positional encodings. 

16. (CURRENTLY AMENDED)	 The method of Claim 15, wherein the set of concepts comprises a first subset of concepts associated with the set of finding inputs, the first subset of concepts determined based on a comparison of the set of finding inputs with the ontology database, and a second subset of concepts associated with the set of impression outputs, the second subset of concepts determined based on a comparison of the the ontology database. 

17. (CURRENTLY AMENDED)	The method of Claim 16, further comprising:
determining a second set of word embeddings based on the first subset of concepts
associating the second set of word embeddings with the first set of word embeddings based on the set of positional encodings. 

18. (ORIGINAL)	The method of Claim 13, further comprising providing a tunable parameter to the radiologist, wherein an adjustment of the tunable parameter adjusts a level of detail associated with the automated impression. 

19. (ORIGINAL)	The method of Claim 13, wherein the set of decoders comprises a beam search decoder. 

20. (CANCELLED)	

Allowable Subject Matter
Claims 1-6, 8, 10-19 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art of record teaches “receiving, at a computing system: a radiologist identifier associated with a radiologist completing the radiology report; a string of text from the findings section of the radiology report, the string of text comprising a set of finding words,” “automatically inserting the impression section into the radiology report.”
However, they fail to expressly teach or suggest, either alone or in combination, the features found within the independent claims, in particular: “at the computing system and with a trained machine learning transformer model comprising a set of encoders and set of decoders, automatically: determining a radiologist style matrix based on the radiologist identifier, wherein the radiologist style matrix is determined based on the following features of a set of manually generated impression sections in a set of manual reports previously generated by the radiologist: - a length; - a level of detail; and - a recommendation type; comparing at least one of the set of finding words and a set of impression words of the set of manually generated impression sections with an ontology database to determine a set of concept words; determining, with the set of encoders, a context matrix based on the set of findings words; concatenating the context matrix with the radiologist style matrix to produce a concatenated matrix; and generating, with the set of decoders, the impression section based on the concatenated matrix, wherein the generated impression section is configured to mimic a writing style of the radiologist as specified by the concatenated matrix,” “wherein the zero-click insertion process is triggered based on monitoring a location of a cursor within the radiology report,” “retraining the trained machine learning transformer model based on the impression section to determine a retrained machine learning transformer model; and automatically generating and inserting a second impression section into a second radiology report associated with the radiologist based on the retrained machine learning transformer model,” as recited in the claims.
The claimed invention is also subject matter eligible because the recitation of “with a trained machine learning transformer model comprising a set of encoders and set of decoders, automatically: determining a radiologist style matrix based on the radiologist identifier, wherein the radiologist style matrix is determined based on the following features of a set of manually generated impression sections in a set of manual reports previously generated by the radiologist: - a length; - a level of detail; and - a recommendation type; comparing at least one of the set of finding words and a set of impression words of the set of manually generated impression sections with an ontology database to determine a set of concept words; determining, with the set of encoders, a context matrix based on the set of findings words; concatenating the context matrix with the radiologist style matrix to produce a concatenated matrix; and generating, with the set of decoders, the impression section based on the concatenated matrix, wherein the generated impression section is configured to mimic a writing style of the radiologist as specified by the concatenated matrix,” “retraining the trained machine learning transformer model based on the impression section to determine a retrained machine learning transformer model; and automatically generating and inserting a second impression section into a second radiology report associated with the radiologist based on the retrained machine learning transformer model” removes it from being directed to an abstract idea. 
The closest prior art of record is as follows:
Kay et al. (U.S. Patent App. Pub. No. US 2013/0290031 A1, hereinafter referred to as "Kay"),
“Style Transformer: Unpaired Text Style Transfer without Disentangled Latent Representation” (hereinafter referred to as "Dai"),
“Multimodal Recurrent Model with Attention for Automated Radiology Report Generation” (hereinafter referred to as "Xue"), and
Bronkalla et al. (U.S. Patent App. Pub. No. US 2020/0342967 A1, hereinafter referred to as "Bronkalla").
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571) 272-8317. The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.H./Examiner, Art Unit 3626  

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626